            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 1 of 16

                                                                                        Any party seeking to file documents
                                                                                        under seal or in redacted form shall
                               UNITED STATES DISTRICT COURT                             comply with Rule 5A of this Court's
                                                                                        Individual Rules & Practices in Civil
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                        Cases.


                                                                                        SO ORDERED.
  Sto SE & Co. KGaA and Sto Corp.,
                                                                                                      _____________________
            Plaintiffs,                                                                               Ronnie Abrams, U.S.D.J.
                                                     Civil Action No. 1:20-cv-01333-RA                June 17, 2020
  v.

  STO Building Group, Inc., and STO Holdings
  Inc.,

            Defendants.

                              STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED by and between Sto SE & Co. KGaA

and Sto Corp. (“Plaintiffs”) and STO Building Group, Inc. and STO Holdings, Inc.

(“Defendants”) (Plaintiffs and Defendants are collectively, the “Parties,” and individually, a

“Party”), through their respective counsel, subject to the approval of the Court, that pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure, the following Stipulated Protective Order

(“Order”) be entered:

       IT IS HEREBY ORDERED THAT:

A.     Information To Be Protected as Confidential.

       1.         There are two designations of documents or things and oral testimony that can

receive the protection of confidentiality by the Court in this action pursuant to this Order, that is,

those designated: (a) “CONFIDENTIAL” or (b) “CONFIDENTIAL-ATTORNEY’S EYES

ONLY.” Any materials labeled or testimony denoted with either designation and the information

contained within those materials (collectively, “CONFIDENTIAL INFORMATION”) shall not

be used by any Party, person, or nonparty entity except in accordance with the terms of this

Order. CONFIDENTIAL INFORMATION shall be used for purposes of this litigation only and

EAST\174164885.1
            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 2 of 16



for no other purpose (including, but not limited to, any business, commercial, or competitive

purpose) and shall not be used in any other action or proceeding without either the written

agreement of the Party producing the CONFIDENTIAL INFORMATION or further order of the

Court. A Party designating material as CONFIDENTIAL INFORMATION shall hereinafter be

referred to as the “Producing Party.” A Party receiving the CONFIDENTIAL INFORMATION

shall hereinafter be referred to as the “Receiving Party.”

       2.       A document, thing, or oral testimony may be designated as “CONFIDENTIAL” if

it contains confidential or proprietary technical or scientific information or know-how, or other

confidential, commercially sensitive information, including, but not limited to, business,

financial, research, development, technical, personnel, or customer or supplier information.

       3.       A   document,     thing,    or    oral   testimony   may    be    designated   as

“CONFIDENTIAL-ATTORNEY’S EYES ONLY” only if it contains trade secret or particularly

sensitive information that the Producing Party reasonably and in good faith believes would cause

irreparable competitive injury to the Producing Party if disclosed to the Receiving Party or a

non-party competitor, including, but not limited to, (a) the names, or other information, tending

to reveal the identities of a Party’s present or prospective customers and suppliers; (b)

proprietary and undisclosed intellectual property of a Party; and (c) proprietary and undisclosed

commercial and/or financial information of a Party.

       4.       Any document or thing (or a copy or reproduction thereof) produced by any Party

or nonparty in response to any request for production or subpoena duces tecum in this action may

be designated for confidentiality within the meaning of this Order by marking the face of each

document or prominently on the thing with the word “CONFIDENTIAL” or the phrase

“CONFIDENTIAL-ATTORNEY’S EYES ONLY,” as specified in Paragraphs 2 and 3 above,

                                                 -2-
            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 3 of 16



and the entire document or thing shall be so designated and subject to the protections of this

Order. If a good faith basis exists, a Party may redact certain portions of materials designated as

containing CONFIDENTIAL INFORMATION, including, without limitation, to the extent such

materials contain highly sensitive and/or personally identifiable information (e.g., social security

numbers, taxpayer identification numbers, driver’s license numbers, bank account numbers,

passport numbers, passwords, biometric information, health information protected by HIPAA,

etc.). Other information provided through discovery, including, but not limited to, all or any part

of discovery papers such as interrogatory responses, responses to requests for admissions,

answers to deposition questions, information disclosed at hearings, information obtained from

inspection of premises or things, and pleadings, motions, briefs, other court papers, and other

material generated in the course of this action, including, but not limited to correspondence

between counsel, summaries, notes, abstracts or other instruments that comprise, embody,

summarize, discuss, or quote from any documents produced in this action, similarly may be

designated as CONFIDENTIAL INFORMATION subject to the protections of this Order.

       5.       Deposition testimony may be designated as CONFIDENTIAL INFORMATION

within the meaning of this Order as follows:

                (a)    At any deposition session, upon any inquiry with regard to the content of a

document or information designated as CONFIDENTIAL INFORMATION, or when counsel for

a Party deems that the answer to a question will result in the disclosure of CONFIDENTIAL

INFORMATION of his or her client within the meaning of this Order, counsel, at his or her

option and without waiving the Party’s right to apply for relief under the Federal Rules of Civil

Procedure in such a situation, may direct that the question and answer be transcribed separately

from the remainder of the deposition and placed in a sealed envelope marked “CONFIDENTIAL

                                               -3-
            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 4 of 16



INFORMATION UNDER PROTECTIVE ORDER.” When such a direction has been given, the

testimony shall be treated as CONFIDENTIAL INFORMATION under this Order. If counsel

makes such a designation, those portions of the deposition or other testimony involving

CONFIDENTIAL INFORMATION will be taken with no one present except those persons

authorized to have access to such CONFIDENTIAL INFORMATION in accordance with this

Order.

                (b)   Counsel for the Producing Party shall have the right to exclude from oral

deposition any person not authorized by this Order to receive information designated as

CONFIDENTIAL INFORMATION, but such right of exclusion shall be applicable only during

periods of examination or testimony directed to or comprising CONFIDENTIAL

INFORMATION. The failure of such other persons to comply with a request of this type shall

constitute justification for counsel to advise the witness that he or she need not answer the

question.

                (c)   The transcript of any deposition and all exhibits or attachments shall be

considered protected as CONFIDENTIAL INFORMATION from the date of the deposition until

thirty (30) calendar days thereafter. During that thirty (30)-calendar-day period, either Party may

designate by page and line number the portions of the transcript and any specific exhibits or

attachments that are to be treated as protected, by electing to designate them as

CONFIDENTIAL INFORMATION. If no such designations are made and no such written

notice of those designations is provided to the opposing Party within the thirty (30)-calendar-day

period, then the entire transcript and exhibits will be considered unprotected, with the exception

of those exhibits previously designated as CONFIDENTIAL INFORMATION. A Party

objecting to any such CONFIDENTIAL INFORMATION designation in a deposition, whether

                                               -4-
              Case 1:20-cv-01333-RA Document 34
                                             33 Filed 06/17/20
                                                      06/16/20 Page 5 of 16



made at the deposition or during the thirty (30)-calendar-day period following the date of

deposition, shall follow the procedure set forth in Paragraph 18 below to resolve any such

objection.

B.       Information Not To Be Protected as Confidential.

         6.       Notwithstanding    the   designation   of   any   materials   as   any   type   of

CONFIDENTIAL INFORMATION, those materials shall not be deemed confidential and shall

not be subject to this Order if the content or substance thereof:

                  (a)    is, or becomes, public knowledge, other than through violation of the

terms of this Order;

                  (b)    is disclosed by a Receiving Party or nonparty legally compelled by a Court

of competent jurisdiction to disclose the information; or

                  (c)    is disclosed by a Receiving Party with the approval of the Producing

Party.

         Notwithstanding the foregoing, a Party shall not unilaterally treat as non-confidential any

document or information produced as CONFIDENTIAL INFORMATION but shall instead

obtain either the agreement of the Party designating the material as CONFIDENTIAL

INFORMATION or utilize the procedure of Paragraph 18 below before treating as non-

confidential any such document or information.

C.       Nonparty May Designate Information To Be Protected as Confidential.

         7.       If any materials are obtained from any person or entity not a Party to this action,

including, but not limited to, deposition testimony, that person or entity shall have the same

rights to designate any such materials as CONFIDENTIAL INFORMATION as a Party would

have, and the use of those materials by the Parties shall be governed in all respects by this Order,

                                                 -5-
            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 6 of 16



provided, however, that the nonparty person or entity agrees to be bound by the terms hereof by

signing the affidavit attached to this Order as Exhibit A. The terms “Party” or “Parties” used in

this Order shall be deemed to include any such nonparty to the extent necessary or appropriate to

effectuate the terms of this paragraph. Each Party seeking discovery from any nonparty by

subpoena shall serve a copy of this Order along with the subpoena.

D.     Persons Who Have Access to Information to be Protected as Confidential.

       8.       Subject to the additional requirements of Paragraph 12, materials designated by a

Party as “CONFIDENTIAL” shall be disclosed to only: (a) outside and in-house counsel for the

Parties to this action, including support staff reasonably necessary to assist that counsel and

operating under counsel’s direction, such as paralegals or legal assistants, secretaries, and any

other employees or independent contractors operating under counsel’s instruction; (b) officers or

employees of each Party to this action assisting with the preparation and trial of this action

(excluding those set forth in the preceding subparagraph (a)); (c) independent and technical

experts and consultants and their staff who are retained by any Party or Party’s counsel to assist

in this action, but only to the extent reasonably necessary to perform such work, and who (i) are

not current employees of a Party or of a Party’s affiliate, and (ii) at the time of retention, are not

anticipated to become employees of a Party or of a Party’s affiliate; (d) those persons who will

testify at a deposition or at trial of this action and whose testimony involves those materials; (e)

qualified persons taking or recording testimony involving such documents or other information

and necessary stenographic and clerical personnel thereof (for example, court reporters and video

technicians); (f) this Court and Court staff; and (g) such other persons as agreed upon by the

Parties in writing, or after the Parties having been heard, such persons that the Court deems

necessary for the efficient and proper adjudication of this action.

                                                -6-
            Case 1:20-cv-01333-RA Document 34
                                           33 Filed 06/17/20
                                                    06/16/20 Page 7 of 16



       9.       Subject to the additional requirements of Paragraph 12, materials designated as

“CONFIDENTIAL-ATTORNEY’S EYES ONLY” by a Party shall be disclosed to only: (a)

outside counsel for the Parties, including support staff reasonably necessary to assist that counsel

and operating under counsel’s direction, such as paralegals or legal assistants, secretaries, and

any other employees or independent contractors operating under counsel’s instruction; (b)

independent and technical experts and consultants and their staff who are retained by any Party

or Party’s counsel to assist in this action, but only to the extent reasonably necessary to perform

such work, and who (i) are not current employees of a Party or of a Party’s affiliate, and (ii) at

the time of retention, are not anticipated to become employees of a Party or of a Party’s affiliate;

(c) those persons who will testify at a deposition or at trial of this action concerning materials

designated as “CONFIDENTIAL-ATTORNEY’S EYES ONLY” that they created or that had

been disclosed to them prior to this litigation or in accordance with the terms of this Order; (d)

qualified persons taking or recording testimony involving such documents or other information

and necessary stenographic and clerical personnel thereof (for example, court reporters and video

technicians); (e) the Court and Court staff; and (f) such other persons as agreed upon by the

Parties in writing, or after the Parties having been heard, such persons that the Court deems

necessary for the efficient and proper adjudication of this action.

       10.      In addition to those persons described in Paragraphs 8 and 9 above who may

receive CONFIDENTIAL INFORMATION, (a) a present employee or representative of a Party

may be examined and may testify concerning all documents and information designated as

CONFIDENTIAL INFORMATION by that Party; and (b) a former employee, associate,

representative, or consultant of a Party may be examined and may testify at a deposition

concerning any documents or information designated as CONFIDENTIAL INFORMATION by

                                                -7-
          Case 1:20-cv-01333-RA Document 34
                                         33 Filed 06/17/20
                                                  06/16/20 Page 8 of 16



that Party, which was dated or created during, or which pertains to, the period during which that

witness was employed by, associated with, representative of, or consultant to that Party.

       11.     Nothing herein shall prohibit the disclosure of any document or information

designated as CONFIDENTIAL INFORMATION to the person the document identifies as an

author or addressee or recipient of such document or otherwise be construed to restrict a Party’s

own use or handling of its own CONFIDENTIAL INFORMATION.

E.     Additional Requirements Concerning Disclosure to Certain Persons.

       12.     Prior to disclosure of or providing access to CONFIDENTIAL INFORMATION

by any Party or its counsel to any person described in Paragraph 8(c), (d), (e) and (g) and

Paragraph 9(b), (c), (d) and (f), the person shall be informed of the existence of this Order and

provided with a copy to read. The person will then certify in writing that he or she has read and

understood the Order and that the terms shall be binding on the individual, in the form attached

to this Order as Exhibit A.          Each person who receives any such CONFIDENTIAL

INFORMATION agrees to subject himself or herself to the jurisdiction of this Court for the

purpose of any proceedings relating to his or her performance under, compliance with, or

violation of this Order. No person shall receive any CONFIDENTIAL INFORMATION or

access to it until the Party or counsel proposing to disclose the information has received the

signed affidavit from that person. Counsel for each Party shall collect the signed affidavits and

shall retain the originals until the conclusion of this action. The undersigned counsel shall

maintain a list of those persons to whom any such CONFIDENTIAL INFORMATION has been

disclosed, and that list shall be available for inspection by the Court upon its request.

       13.     If this Court orders that access to or dissemination of any type of

CONFIDENTIAL INFORMATION shall be had by or made to persons not included in

                                                -8-
          Case 1:20-cv-01333-RA Document 34
                                         33 Filed 06/17/20
                                                  06/16/20 Page 9 of 16



Paragraphs 8-11 above, that CONFIDENTIAL INFORMATION shall be accessible to or

disseminated to only those persons based on the conditions pertaining to and the obligations

arising from this Order, and those persons shall sign the affidavit in the form attached to this

Order as Exhibit A, and, in all other respects, shall be considered subject to this Order.

F.     Briefs and Other Papers Filed with the Court.

       14.     When any CONFIDENTIAL INFORMATION is filed with the Court, it shall be

filed under seal in accordance with the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, the S.D.N.Y. Electronic Case Filing Rules &

Instructions, and Judge Abrams’ Individual Rules & Practices in Civil Cases, unless otherwise

directed by the Court.

       If no other procedure governs, the default procedure shall be as follows. Unless otherwise

directed by the Court, the designated information shall be filed in a sealed envelope or other

appropriate sealed container, prepared by the filing Party, on which shall be endorsed the caption

of this action, an indication of the nature of the contents of such sealed envelope or other

container, the designation “CONFIDENTIAL--FILED UNDER PROTECTIVE ORDER,” and a

statement substantially in the following form:

       This envelope [or container] contains documents or other information filed in this
       case by [name of Party] that are subject to a protective order; and, by order of this
       Court, the confidentiality of the material is to be maintained and the envelope [or
       container] is not to be opened or the contents to be displayed or revealed to any
       individual or entity except as directed by the Court.

G.     Inadvertent Disclosure.

       15.     Inadvertent disclosure of information, which a Party intended to designate as

protected either under this Order or by the attorney-client privilege or the attorney’s work

product doctrine, by any Party to any person or organization not authorized to receive such

                                                 -9-
         Case 1:20-cv-01333-RA Document 34
                                        33 Filed 06/17/20
                                                 06/16/20 Page 10 of 16



information under this Order shall not constitute waiver of any right to claim the information,

either as to the specific information disclosed or as to any other information relating thereto or on

the same or related subject matter, as so protected and to request its immediate return or

designation as protected upon discovery of the error.

H.      Discovery of Disclosure to Unauthorized Persons.

        16.     If CONFIDENTIAL INFORMATION is disclosed to any person other than in the

manner authorized by this Order, the person responsible for the disclosure must promptly on

discovery bring all pertinent facts relating to that disclosure to the attention of counsel for all

Parties and, if appropriate, to the Court, and, without prejudice to other rights and remedies of

any Party, take reasonable and appropriate measures to prevent further disclosure by it or by the

person who was the recipient of that CONFIDENTIAL INFORMATION.

I.      Challenges to Designations as Protected.

        17.     Acceptance by a Receiving Party or its counsel of information disclosed under

designation as CONFIDENTIAL INFORMATION shall not constitute an admission that the

information is, in fact, entitled to protection.

        18.     If the Parties or their counsel disagree as to whether certain information should be

protected under this Order, they are obligated to negotiate in good faith regarding the designation

by the Producing Party. In the event that a Receiving Party objects to the designation hereunder

and seeks the removal or modification of any such designation, then the Receiving Party may

notify the Producing Party of that objection in writing at any time. If the Producing Party

disagrees with the objection in whole or part, then it shall so notify the Receiving Party within

five (5) business days after receiving the objection. If the Producing Party does not so notify the

Receiving Party within the five (5)-business-day notice period, then each designation in question

                                                   - 10 -
         Case 1:20-cv-01333-RA Document 34
                                        33 Filed 06/17/20
                                                 06/16/20 Page 11 of 16



shall be deemed removed or modified in accordance with the objection. If the Producing Party

has given written notice in accordance with this paragraph, and the Parties have not resolved all

the objections by mutual agreement, then the Receiving Party seeking to remove or modify the

designation of any document or information as CONFIDENTIAL INFORMATION shall have

the burden of applying to the Court for an order granting it corresponding relief from the

applicable restrictions of this Order. On any such motion, the burden of persuasion shall be on

the Producing Party to establish good cause for prohibiting the disclosure or sustaining the

designation in issue. Unless and until such relief is granted, the documents and information in

question shall remain protected hereunder.

J.     Handling of Confidential Information.

       19.     Disclosure of CONFIDENTIAL INFORMATION is intended only to facilitate

the prosecution or defense of this action.              The recipient of any CONFIDENTIAL

INFORMATION disclosed in accordance with the terms of this Order is obligated to maintain

the confidentiality of the information and shall exercise reasonable care in securing, handling,

storing, using, or disseminating CONFIDENTIAL INFORMATION in a manner reasonably

calculated to prevent disclosure of CONFIDENTIAL INFORMATION to any persons not

authorized under this Order.

       20.     CONFIDENTIAL INFORMATION shall not be copied or reproduced except to

the extent that copying or reproduction is reasonably necessary for the conduct of this action, and

all such copies or reproductions shall be subject to the terms of this Order.

K.     Demands from Federal, State, or Local Governments or Agencies.

       21.     In the event that any entity or person subject to this Order receives a subpoena,

civil investigative demand, or other legal process or request, including, but not limited to any

                                               - 11 -
         Case 1:20-cv-01333-RA Document 34
                                        33 Filed 06/17/20
                                                 06/16/20 Page 12 of 16



such subpoena, demand, or request from the any federal, state, or local government or any of

their agencies seeking disclosure or production of any CONFIDENTIAL INFORMATION, such

entity or person shall give written notice of such request to all Parties within five (5) business

days of receipt of the request and shall provide a copy of such subpoena, demand, process, or

request to all Parties and shall inform the entity issuing or seeking a court to issue such

subpoena, civil investigative demand, or other process or request that any such information or

documents sought are confidential and subject to this Order.

L.     Handling of Confidential Information After Termination of This Action.

       22.      Within thirty (30) calendar days after the final termination of this action, the

Parties and their attorneys shall return to each Producing Party or shall destroy all documents or

things that constitute, contain, discuss, or refer to in any way CONFIDENTIAL

INFORMATION disclosed during the action, except that (i) outside trial counsel for each

Receiving Party may retain one archival copy of CONFIDENTIAL INFORMATION produced

by the Producing Party, a reasonable number of copies of briefs, demonstrative exhibits, and the

like derived from that CONFIDENTIAL INFORMATION, and all work product derived from

that   CONFIDENTIAL           INFORMATION;      and     (ii)   a   Receiving   Party    may     retain

CONFIDENTIAL INFORMATION that is auto-archived or otherwise backed up on electronic

management and communications systems or servers, or as may be required for regulatory

recordkeeping     purposes;    provided,   however,     that   such   information      shall   remain

CONFIDENTIAL INFORMATION subject to this Order.

M.     Handling of Confidential Information at Trial.




                                              - 12 -
         Case 1:20-cv-01333-RA Document 34
                                        33 Filed 06/17/20
                                                 06/16/20 Page 13 of 16



       23. Nothing herein shall preclude the offer or admission in evidence at trial of

CONFIDENTIAL INFORMATION by any Party, subject to the Producing Party’s right to

request confidential treatment from the Court.

N.     Other Rights of the Parties and Counsel.

       24.     Nothing in this Order shall prevent a Party from using or disclosing its own

CONFIDENTIAL INFORMATION.

       25.     Nothing in this Order shall prevent the Parties from mutually agreeing to the use

or disclosure of CONFIDENTIAL INFORMATION other than as permitted by this Order.

       26.     Nothing in this Order shall bar or otherwise restrict any counsel herein from

rendering advice to his or her client with respect to this action and, in the course thereof,

referring to or relying upon his or her examination of documents or information designated as

CONFIDENTIAL INFORMATION; provided, however, that in rendering such advice and in

otherwise communicating with his or her clients, counsel shall not make any disclosure of such

CONFIDENTIAL INFORMATION.

       27.     Nothing herein shall preclude the filing by any Party of any motion with the Court

for relief from a particular provision of this Order or for additional protections not provided by

this Order.

O.     Subject to Contempt for Breach.

       28.     Any persons breaching the provisions of this Order are subject to the contempt

powers of this Court.

P.     Court’s Jurisdiction After Termination of the Action.




                                                 - 13 -
        Case 1:20-cv-01333-RA Document 34
                                       33 Filed 06/17/20
                                                06/16/20 Page 14 of 16



       29.    This Court shall retain jurisdiction of the Parties hereto indefinitely, even after

termination of this action, regarding any dispute between them respecting improper use or

disclosure of CONFIDENTIAL INFORMATION under protection of this Order.


Dated: New York, New York
       June 12, 2020


/s/ Tamar Y. Duvdevani                                /s/ Jason H. Cooper
DLA PIPER LLP (US)                                    THE SLADKUS LAW GROUP

Tamar Y. Duvdevani                                    Jeffrey B. Sladkus (admitted pro hac
Tamar.Duvdevani@us.dlapiper.com                       vice)
Kerry O’Neill                                         Mark L. Seigel (admitted pro hac vice)
Kerry.oneill@us.dlapiper.com                          Jason H. Cooper (admitted pro hac vice)
1251 Avenue of the Americas                           Carrie A. Hanlon
New York, New York 10020-1104                         THE SLADKUS LAW GROUP
Tel: 212.335.4500                                     1397 Carroll Drive
Fax: 212.335.4501                                     Atlanta, GA 30318
                                                      Phone: 404.252.0900
Gina L. Durham                                        Email: jeff@sladlaw.com
gina.durham@us.dlapiper.com                           Email: mark@sladlaw.com
555 Mission Street, Suite 2400                        Email: jason@sladlaw.com
San Francisco, CA 94105                               Email: carrie@sladlaw.com
(Pro-Hac Vice forthcoming)
                                                      Andrew P. Fishkin
Attorneys for Defendants STO                          Zachary W. Silverman
Building Group Inc., and STO                          FISHKIN LUCKS LLP
Holdings Inc.                                         277 Broadway, Suite 408
                                                      New York, NY 10007
                                                      Phone: 646.755.9200
                                                      Email: afishkin@fishkinlucks.com
                                                      Email: zsilverman@fishkinlucks.com

                                                      Attorneys for Plaintiffs Sto SE & Co.
                                                      KGaA and Sto Corp.



                    17
                            June
SO ORDERED this __ day of _______________, 2020



                                             - 14 -
Case 1:20-cv-01333-RA Document 34
                               33 Filed 06/17/20
                                        06/16/20 Page 15 of 16




                             _______________________________________
                             The Honorable Ronnie Abrams
                             United States District Judge
                             Southern District of New York




                            - 15 -
         Case 1:20-cv-01333-RA Document 34
                                        33 Filed 06/17/20
                                                 06/16/20 Page 16 of 16



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


  Sto SE & Co. KGaA and Sto Corp.,

         Plaintiffs,
                                                      Civil Action No. 1:20-cv-01333-RA
  v.

  STO Building Group, Inc., and STO Holdings
  Inc.,

         Defendants.


                              AFFIDAVIT OF [Name of Affiant]

       I, [Name of Affiant], being duly sworn upon oath and based upon my personal

knowledge, depose and say that I have read the attached Stipulated Protective Order, entered

___________, 2020, concerning the exchange of CONFIDENTIAL INFORMATION in the

above-identified action, understand it, and agree to be bound by its terms. I hereby submit to the

jurisdiction of the United States District Court for the Southern District of New York for the

limited purpose of enforcing that Stipulated Protective Order and this Affidavit by contempt

proceedings or other appropriate judicial remedies.



                                                      ____________________________________
                                                      [Name of Affiant]

Sworn to before me this _________
Day of _________________, 20___.

_____________________________Notary Public
